DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/07/2022 have been fully considered but they are not persuasive. Applicant has stated that a TD was filed against the double patenting rejection. However, there is no TD found on this application.

Examine has withdrawn the rejection due to the amendment made, however a TD must be filed to overcome to the pending double patenting rejection. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,493,900. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed in the current application such as adaptive headlight system that changes illumination based on the GPS or light sensor data which is influenced by the road and weather condition is already covered by the patented claims. Examiner has produced a side by side comparison to the current claim 1 and the patented claim 1, wherein the patented claim narrowly disclose the change that takes place within the light illumination is notified and approved by the user prior to the change. 

US 10, 493, 900
Current application 
1. A method comprising: receiving, by one or more processors, information relevant to the trajectory of a vehicle, wherein the information relevant to the trajectory of the vehicle includes: a planned path of a user of 
2. The method of claim 1, wherein the sensors are selected from the group consisting of: visible light cameras, infrared cameras, lidar systems onboard the vehicle imaging a scene ahead of the vehicle, and geo-positioning systems.
3. The method of claim 1, further comprising: alerting, by one or more processors, the user of an illumination ahead of the trajectory of the vehicle; recommending, by one or more processors, to the user to change the setting of the at least one headlight to a determined setting to provide lighting necessary to 
4. The method of claim 1, further comprising: alerting, by one or more processors, the user of a sudden change of luminous flux of the at least one headlight; and providing, by one or more processors, an explanation, to the user, of a reason for the sudden change of the luminous flux of the at least one headlight.
5. The method of claim 1, wherein alerting the user of the vehicle comprises: alerting, by one or more processors, the user when the combined luminous flux of the at least one headlight, the streetlights, and the ambient light does not meet the needs given by cognitive abilities of the user, abilities of any possible auto-pilot, insurance policies, and atmospheric conditions.

7. The method of claim 1, wherein alerting the user of the vehicle comprises: alerting, by one or more processors, the user when the sensors detect obstacles that may not be apparent in the combined luminous flux of the at least one headlight, the streetlight, the ambient light, cognitive abilities of the user, and atmospheric conditions.
8. A computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instructions to receive information relevant to the trajectory of a vehicle, wherein the information relevant to the trajectory of the vehicle includes: a planned path of a user of the vehicle, a position and trajectory of the vehicle at a particular time, a map of a road network, a model of an illumination of the road network, a model of a terrain, and data 
9. The computer program product of claim 8, wherein the sensors are selected from the group consisting of: visible light cameras, infrared cameras, lidar systems onboard the vehicle imaging a scene ahead of the vehicle, and geo-positioning systems.
10. The computer program product of claim 8, further comprising: program instructions, stored on the one or more computer readable storage devices, to alert the user of an illumination ahead of the trajectory of the vehicle; program instructions, stored on the one or more computer readable storage devices, to recommend to the user to change the setting of the at least one headlight to a determined setting to provide lighting necessary to illuminate the trajectory of the vehicle; program instructions, stored on the 
11. The computer program product of claim 8, further comprising: program instructions, stored on the one or more computer readable storage devices, to alert the user of a sudden change of luminous flux of the at least one headlight; and program instructions, stored on the one or more computer readable storage devices, to provide an explanation, to the user, of a reason for the sudden change of the luminous flux of the at least one headlight.
12. The computer program product of claim 8, wherein program instructions to alert the user of the vehicle comprise: program instructions to alert the user when the combined luminous flux of the at least one 
13. The computer program product of claim 12, further comprising: program instructions, stored on the one or more computer readable storage devices, to reduce a speed of the vehicle.
14. The computer program product of claim 8, wherein program instructions to alert the user of the vehicle comprise: program instructions to alert the user when the sensors detect obstacles that may not be apparent in the combined luminous flux of the at least one headlight, the streetlight, the ambient light, cognitive abilities of the user, and atmospheric conditions.
15. A computer system comprising: one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or 
16. The computer system of claim 15, wherein the sensors are selected from the group consisting of: visible light cameras, infrared cameras, lidar systems onboard the vehicle imaging a scene ahead of the vehicle, and geo-positioning systems.

18. The computer system of claim 15, further comprising: program instructions, stored on the one or more computer readable storage devices, to alert the user of a sudden change of luminous flux of the at least one headlight; 
19. The computer system of claim 15, wherein program instructions to alert the user of the vehicle comprise: program instructions to alert the user when the combined luminous flux of the at least one headlight, the streetlights, and the ambient light does not meet the needs given by cognitive abilities of the user, abilities of any possible auto-pilot, insurance policies, and atmospheric conditions.
20. The computer system of claim 19, further comprising: program instructions, stored on the one or more computer readable storage devices, to reduce a speed of the vehicle.


estimating, by one or more processors, a position of a vehicle at a time based on 
estimating, by one or more processors, an illumination of the trajectory of the vehicle at the time, using a model of illumination of a road network;
determining, by one or more processors, a threshold is exceeded at the time, wherein the exceeded threshold reveals there is not enough light present from a combination of a headlight of the vehicle and light external to the vehicle at the time; and
changing, by one or more processors, a setting of the headlight.






Allowable Subject Matter
Claims 4-6, 11-13, 16-18, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315. The examiner can normally be reached M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619